Citation Nr: 9908049	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound, 
including the question of whether the injuries the veteran 
received on March 31, 1992, were the result of his own will 
misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

Upon review, the Board notes that new pertinent evidence was 
sent to the Board by the veteran's representative.  This 
evidence consists of a February 199 statement from Dr. C.B.  
Pursuant to 38 C.F.R. § 20.1304, evidence submitted to the 
Board will be referred to the RO unless it is accompanied by 
a written statement, signed by the veteran or his 
representative waiving consideration of the evidence by the 
RO.  No such document accompanied the additional evidence. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

The RO should readjudicate, in light of 
the additional evidence, the issue on 
appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


